Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITY AGREEMENT THIS SECURITY AGREEMENT (Security Agreement ) is made and entered into on June 26, 2008 by and between GLOBAL MED TECHNOLOGIES, INC. , a Colorado corporation (the  Obligor ), and GUILLAUME JACOB , as the representative of the shareholders who are parties to the Stock Purchase Agreement, as defined herein, (collectively, the  Secured Party ). R E C I T A L S WHEREAS , on even date herewith, the parties hereto executed a Stock Purchase Agreement (the Stock Purchase Agreement ) and, pursuant to Sections 2.2(b) and 2.2(d) of the Stock Purchase Agreement, the Obligor is required to pay the aggregate sum of 800,000 to the Secured Party; and WHEREAS , the closing of the Stock Purchase Agreement is conditioned upon the Obligors execution and delivery to the Secured Party of this Security Agreement which shall secure the payment of the Secured Obligations, as defined herein . A G R E E M E N T NOW, THEREFORE, in consideration of the promises and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: 1. Effective Date; Duration . The term of this Security Agreement shall commence on the date first written above and shall continue in full force and effect for so long as any of the Secured Obligations (as defined herein) exist. Upon the full and final satisfaction of all of the Secured Obligations, the Obligor shall cause a termination statement to be prepared (for the Secured Partys review and approval (which approval shall not be unreasonably withheld) and, if applicable, signature) and filed at Obligors expense regarding the security interests created hereunder. As used herein, the term  Secured Obligations  means the amounts to be paid to the Secured Party pursuant to Sections 2.2(b) and 2.2(d) of the Stock Purchase Agreement. 2. Grant of Security Interest . As collateral security for the payment of the Secured Obligations under the Stock Purchase Agreement, the Obligor hereby grants to the Secured Party a security interest (the  Security Interest ) in all of the Obligors rights, title and interest in, to and under the following (collectively, the 
